Citation Nr: 1223575	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  08-38 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disability of the back, and if so, whether service connection is warranted.

2.  Entitlement to service connection for a heart disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 10 percent for PTSD. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel
INTRODUCTION

The appellant is a Veteran of World War II, with active service from October 1942 to December 1945.  He was awarded the Purple Heart and the Combat Infantryman Badge, among other decorations and citations. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The Veteran requested to testify at a hearing before a Decision Review Officer (DRO).  However, this request was subsequently cancelled on the Veteran's behalf by his representative.  Accordingly, the Board will proceed with appellate review.

The evidence of record, including a July 2006 letter by a Dr. L.R., indicates that the Veteran has arthritis of the cervical spine which may be related to the left clavicle injury he sustained in active service.  The claim currently on appeal only encompasses a disability of the back, i.e. the thoracic and lumbar spine.  Therefore, the Board does not have jurisdiction over this issue and it is referred to the agency of original jurisdiction (AOJ) for appropriate action, to include inquiring of the Veteran whether he wishes to pursue this claim.

The service connection claim for a heart disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  An unappealed August 1999 rating decision last denied the claim of entitlement to service connection for a disability of the spine.  

2.  Additional evidence received since the August 1999 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's service connection claim for a disability of the back.

3.  The evidence is at least in equipoise as to whether an injury to the clavicle sustained during active military service also resulted in an injury to the back (arthritis and disc disease of the lumbosacral spine).

4.  The Veteran's PTSD is manifested by mild and transient symptoms and mild functional impairment.  


CONCLUSIONS OF LAW

1.  The August 1999 rating decision, denying service connection for a disability of the spine, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been submitted to reopen the claim of service connection for a disability of the spine.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  A disability of the back (arthritis and disc disease of the lumbosacral spine) was incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

4.  The criteria for a rating in excess of 10 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.3, and 4.130, Diagnostic Code (DC) 9411 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The Veteran's claim of entitlement to service connection for a disability of the spine has been reopened and granted, as discussed below.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   

With regard to the Veteran's appeal of the initial evaluation assigned his service-connected PTSD, the Board finds that VA's duty to notify and assist has been satisfied. 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Veteran's appeal of the initial rating assigned his PTSD stems from a granted claim of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court held that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Notifying the claimant of what evidence is necessary to substantiate the claim under U.S.C.A. § 5103(a), the first notice element in Quartuccio, requires notice of these five elements in initial rating cases.  See id. at 486; Quartuccio, 16 Vet. App. at 187.  

Here, prior to the initial rating decision in this matter, a January 2007 letter informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Therefore, the Board concludes that the duty to notify has been satisfied.  See id.

Moreover, in initial rating cases, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the "downstream elements" of the degree of disability and effective date assigned.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  In this case, neither the Veteran nor his representative has alleged such prejudice.  Therefore, the Board concludes that the duty to notify has been satisfied.  See Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187.  

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran relevant to this appeal have been obtained to the extent possible.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant records on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, an appropriate VA examination was performed in June 2007.  The Board finds that this examination is adequate for rating purposes, as the examiner reviewed the claims file and relevant medical history, examined the Veteran, recorded the relevant clinical findings, and described the Veteran's PTSD and resulting functional impairment in sufficient detail to enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124).  

The Veteran has not stated and there is no other evidence indicating that there has been a material change in the severity of his PTSD since he was last examined.  See 38 C.F.R. § 3.327(a).  In this regard, the Veteran has not identified any treatment records for PTSD and there are no medical records in the file reflecting such treatment.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Moreover, statements submitted on behalf of the Veteran by his doctor and his representative in April 2009 and December 2010, respectively, indicate that the Veteran is not able to attend a VA examination due to health concerns.  Accordingly, the Board finds that further examination is not appropriate.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. New and Material Evidence

The Veteran petitions to reopen the previously denied claim of entitlement to service connection for a disability of the back.  For the following reasons, the Board finds that reopening is warranted.  

Service connection for a disability of the back, originally diagnosed as a herniated intervertebral disc, was initially denied in a December 1948 rating decision.  The Veteran was notified of the decision and his appellate rights in a January 1949 letter and did not file a notice of disagreement (NOD).  See 38 C.F.R. §§ 19.25, 20.201, 20.302(a) (2011).  Consequently, the decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).  Service connection for a spine disorder, diagnosed as spina bifida occulta, was subsequently denied in an October 1955 rating decision.  The Veteran was notified of the decision and his appellate rights in an October 1955 letter.  Service connection for a "back injury or disability" was again denied administratively in a January 1957 decision.  The last prior final denial of service connection for a back disability was in an August 1999 rating decision.  The Veteran was notified of this decision and his appellate rights in an August 1999 letter and did not submit a NOD.  Accordingly, the August 1999 decision is final.  See id.

Under 38 U.S.C.A. § 5108 (West 2002), VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2011).  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection for a back disability was last denied in the August 1999 rating decision because the service treatment records were negative for treatment, complaints, or findings of a back disability and the Veteran had not submitted new evidence at the time supporting a relationship to service.  According, in order to reopen this claim, there must be new evidence supporting such a relationship.  

At the time of the August 1999 rating decision, the relevant evidence consisted of service treatment records, a December 1948 VA examination report, a VA hospitalization report dated in 1955, letters from private treating providers, the Veteran's statements, a witness statement by a fellow service member who served with the Veteran, and a July 1999 VA examination report.  The service treatment records showed, in pertinent part, that the Veteran injured his left clavicle during training exercises, for which he was hospitalized, but made no mention of the Veteran's spine.  The December 1948 VA examination report reflected a diagnosis of herniated intervertebral at L4-5 of the lumbar spine and the Veteran's statement that he experienced back pain in service but did not report it as he thought it would resolve on its own.  The VA hospitalization report showed that x-rays of the cervical and dorsal spine were normal, and x-rays of the lumbar spine revealed spina bifida occulta, which was considered a congenital abnormality.  Letters from private treating providers showed that the Veteran had arthritis of the spine and asserted a relationship between the Veteran's back disability and the injury he sustained in service.  An April 1987 letter from a Dr. J.B. stated that the Veteran had arthritis of the cervical, thoracic, and lumbar spine and did not have a congenital abnormality.  In the July 1999 VA examination, the examiner opined that the Veteran's clavicle fracture did not cause his back pain, but did not otherwise opine on whether the Veteran incurred a disability of the back in active service.  

The relevant evidence submitted since the August 1999 rating decision includes a July 1996 letter written by a Dr. L.R. stating that the doctor reviewed the Veteran's initial injury to the left clavicle and noted that, according to the Veteran, he also developed back pain during this time.  However, he did not report back pain at separation as it would have delayed his discharge by six months.  Doctor L.R. opined that the injuries described by the Veteran could also have initiated injuries to his neck and back.  The Veteran also submitted a letter by R.C., a doctor of osteopathy, stating that the Veteran's back disability was caused by the injury sustained during service as he had not experienced back pain prior to that injury.  Again, it was noted that the Veteran had related that he did not mention his back pain during service at separation as it would have delayed his discharge.  The Veteran also submitted letters dated in December 2009 and March 2010 by treating providers stating that the Veteran did not have a congenital abnormality or deformity of the lumbar spine.  This evidence was not submitted at the time of the prior final denial of his claim, and is new to the file.  

The Board finds that the newly submitted evidence is not redundant of previous evidence of record as it includes the Veteran's assertion that he did not report back pain during service because it would have delayed his discharge.  This statement was not previously of record and its credibility must be presumed.  See Duran, 7 Vet. App. at 220.  As such, it supports a finding that the Veteran experienced back pain during active service but had a specific reason for not reporting it at the time.  The newly submitted evidence also contains opinions not previously of record by treating providers stating that the Veteran's disabilities of the back and neck were related to the injury he sustained in service.  

Accordingly, the Board finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for a disability of the spine.  The petition to reopen is therefore granted.  See 38 C.F.R. § 3.156(a).

II. Service Connection

The Veteran contends that he is entitled to service connection for a disability of the back.  For the reasons that follow, the Board concludes that service connection is warranted.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for certain chronic disabilities, to include osteoarthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Turning to the evidence of record, the service treatment records show that the Veteran sustained a comminuted fracture to the left clavicle during a hand-to-hand combat training exercise in February 1945, for which he was hospitalized for several weeks.  During this time, in March 1945, a piece of bone was surgically removed from the left clavicle.  The service treatment records do not reflect complaints or treatment of back problems.  The December 1945 separation examination states under "musculoskeletal defects" that the Veteran had a "slight deformity [of the] left clavicle" but does not indicate any back problems.  A report of medical history is not of record.

The Veteran states that he experienced back pain during service after he sustained the left clavicle fracture, but did not mention it at separation as he did not want to delay his discharge.  The Board finds that this statement is both competent and credible.  The Veteran is competent to describe symptomatology he experienced during service such as back pain, as this is a matter of first-hand experience.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge).  Moreover, in Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  In this regard the Board notes that a report of medical history at separation is not of record and that the service treatment records appear to be relatively sparse.  Thus, the service treatment records are not necessarily inconsistent with the Veteran's reported history.  Rather, they appear to be limited to the Veteran's most acute and apparent injuries at the time, namely the left clavicle fracture, shrapnel wounds to the right thigh, and an inguinal hernia.  The Board finds it plausible and credible that the Veteran's back pain was not severe enough at the time to be recorded in the treatment records or reported by him.  Furthermore, there are no x-rays of the spine during service or explicit findings of a normal spine.  It is also plausible that the Veteran did not begin experiencing significant back pain until he was nearing the time of separation.  According to the Veteran, he did not want to report it at the time as it would have delayed his discharge.

Further supporting the Veteran's contention is the December 1948 VA examination, dated only three years after separation, in which it was noted that during active service the Veteran had strained his back but did not mention it as he thought it would resolve on its own.  The examiner diagnosed the Veteran with a herniated intervertebral disc at L4-5.  This examination report is especially probative as it was simply a general routine examination which was not performed in connection with a claim for benefits, as shown in a November 1948 letter to the Veteran notifying him of the examination.  Thus, the Veteran did not necessarily have a reason to misstate his medical history at the time for the purpose of supporting a claim.  Rather, it appears that the RO addressed this issue of its own accord in the December 1948 rating decision based on the findings in the December 1948 VA examination. 

In sum, the Board finds that the credible and competent evidence shows that the Veteran experienced back pain during active service after the fall in which he also injured his clavicle, and developed intervertebral disc syndrome within three years of separation, when he was only twenty-six years old.

The Board finds that the balance of the subsequent evidence of record supports a relationship between the Veteran's spine problems and his period of service.  Specifically, in late August 1955 the Veteran was hospitalized at VA for pain between the shoulders and across the hips which he had experienced since July 1946, about six months after his December 1945 separation from service.  On examination, the Veteran had pain in the dorsal and lumbar spine.  An x-ray study was interpreted as normal for the dorsal spine and was found to show a spina bifida occulta in the lumbar spine.  

A January 1958 letter by H.M., who stated that he served in the same squad as the Veteran, reflects that the Veteran complained many times about his back hurting him during service.  

A November 1956 letter by a Dr. A.T. states that the doctor had known the Veteran all of his life and that the Veteran had experienced back pain since active service, but had not experienced back pain prior to service.

An April 1987 letter by a Dr. J.B. states that x-rays showed osteoarthritic spurring throughout the thoracic and lumbar spine as a result of degeneration, and that the Veteran did not have a congenital spinal condition.  

A March 1999 letter by A.K.M., a chiropractor, reflects that x-rays revealed vertebral misalignment at the level of C-1 through C-7 and T-1 through T-8 vertebrae with a severe curvature in the cervical and thoracic spine and a rotated pelvis.  The chiropractor opined that the force of the fall resulting in the left clavicle injury caused the spine to move to the right and for exostosis to form on L-1 and L-3.  The chiropractor also found that the clavicle had shortened due to the surgery during service, making it impossible for the vertebras to ever go back to normal.  He opined that the lateral curve caused by the blow from the fall caused compression between discs C-1 through T-8. 

An April 1999 letter by W.G., a chiropractor, states that x-rays taken on February 1999 revealed diffuse spondylosis throughout the spine but most evident in the lumbar and dorsal regions.  He opined that the curvature in the upper dorsal region was most likely due to the fall during active service and that the improperly healed clavicular fracture resulted in scoliosis and degeneration of the lower cervical and upper dorsal spine region.  

A May 1999 statement by T.M., a chiropractor, asserts that the Veteran's fall during service in which he fractured his clavicle also caused disc herniation and degeneration of the thoracic and lumbar spine.  

In a July 1999 VA examination report, the examiner opined that the Veteran's clavicle fracture did not cause his back pain, but the examiner was unable to render an opinion as to whether the Veteran's back disability was injured during service.  The examiner did note that there was a possibility the Veteran injured his back at the time of the injury, but did not have enough objective clinical evidence to form an opinion in this regard. 

A July 2006 letter by a Dr. L.R. states that x-rays taken in July 2006 showed degenerative spondylotic changes at multiple levels of the spine.  Doctor L.R. opined that the fall in service described by the Veteran could also have initiated injuries to his neck and back.  

An August 2006 letter by R.C, a doctor of osteopathy, states that the Veteran experienced back problems ever since active service, and that prior to that time he had not experienced back problems.  Thus, Dr. R.C. opined that the Veteran's back problems were caused by congenital abnormalities in combination with the injury he sustained during active service.

A December 2009 letter by a Dr. J.M., and a March 2010 letter by M.N., a nurse, state that the Veteran did not have a congenital abnormality or deformity of the lumbar spine.  

The Board finds that the evidence of record is at least in equipoise as to whether the Veteran has a back disability incurred in active service.  Preliminarily, the Board finds that the Veteran does not have a congenital abnormality or defect of the spine, which would preclude entitlement to service connection to the extent the Veteran's back problems stemmed from that defect.  See 38 C.F.R. §§ 3.303(c), 4.9 (2011).  In this regard, although the Veteran was diagnosed with spina bifida in a 1955 VA hospitalization report, prior medical evidence including the December 1948 VA examination report showing intervertebral disc syndrome of the lumbar spine, and subsequent medical evidence does not show objective findings of a congenital abnormality of the spine.  Indeed, several treating providers have affirmatively stated that the Veteran does not have a congenital abnormality of the spine.  Rather, x-ray studies of the spine consistently show degenerative arthritis.  Thus, resolving any doubt in the Veteran's favor, the Board finds that he does not have a congenital abnormality of the spine but instead a disability which has been diagnosed as arthritis or spondylosis.

Given the Veteran's credible account of experiencing back pain in service and a continuity of back problems thereafter, the finding of intervertebral disc syndrome of the lumbar spine only three years after separation in the December 1948 VA examination report, the "buddy statement" by a fellow service member corroborating the Veteran's account of having back pain in service, and the numerous opinions by private treating doctors and chiropractors supporting a relationship between the Veteran's back disability and the injury he sustained in service, the Board finds that the evidence is at least in equipoise as to whether the Veteran's back disability was incurred in active service.  The Board finds that the private opinions give specific and cogent reasons for such a relationship grounded in the type of injury the Veteran sustained during service and the clinical findings made on examination.  The Board also notes that there is no evidence of any post-service injuries to the back.  Moreover, there are no medical opinions weighing against a relationship to service.  While the VA examiner opined in the July 1999 VA examination report that the Veteran's back disability was not secondary to his left clavicle fracture, the examiner stated that it was possible the Veteran's back was also injured when he fell during the training exercise.  

Accordingly, the Board finds that the evidence is at least in equipoise with regard to this claim.  Consequently, the benefit-of-the-doubt applies, and service connection for a disability of the back is granted.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 



II. Increased Rating

The Veteran contends that he is entitled to an initial disability rating in excess of 10 percent for his service-connected PTSD.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011).

In initial rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran's service-connected PTSD has been evaluated as 10 percent disabling under the General Rating Formula for Mental Disorders (General Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DC 9411.  Under the provisions for rating psychiatric disorders, a 10 percent disability rating requires:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent disability rating requires: 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.)

A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Id.  

The Court has held that the symptoms associated with each rating in 38 C.F.R. § 4.130 do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his occupational and social impairment, including, if applicable those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan, 16 Vet. App. at 443.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Id.  In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2011).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.

While an examiner's classification of the level of psychiatric impairment reflected in the GAF score assigned is probative evidence of the degree of disability, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2010); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126.

Turning to the evidence of record, the June 2007 VA examination report reflects that the Veteran had occasional nightmares of events from World War II, disturbed sleep, and difficulty since a heart attack in 2005 with hearing war stories.  In this regard, he stated that war stories made him sad.  He also stated that he did not "have any nerves left."  The Veteran denied a history of inpatient or outpatient mental health treatment and had not been prescribed psychotropic medications.  In terms of his work history, the Veteran had been retired since 1984.  In terms of his family life, the Veteran had been married to the same spouse since 1947 and had two children in their late fifties as well as several grandchildren and great grandchildren.  He described having a close and loving relationship with his wife and children.  Many of his children and grandchildren lived too far away to visit regularly, but they talked on the phone on a regular basis.  The Veteran stated that he did not go out much due to his age.  Many of his friends were deceased.  However, he did report that he enjoyed going out to a bar three to four times a week to socialize with friends in the neighborhood.  He did not participate in any organizations, in part due to his advanced age.  He also stated that his physical problems interfered significantly with his ability to engage in hobbies and activities he previously enjoyed.  He denied any current or past problems with drug or alcohol abuse.  He denied a history of assaultiveness or suicide attempts. 

On examination, the Veteran was dressed neatly with good grooming and hygiene.  No abnormalities were found with regard to speech or thought processes or content.  His memory and concentration were fair.  He denied experiencing any psychotic symptoms or having any suicidal or homicidal thoughts, plans, or intent.  The examiner observed that the Veteran displayed some irritability during the examination and that his affect was congruent with his mood.  However, overall, his mental health problems appeared to be of mild severity and only occurring at "various intervals."  The examiner further found that the Veteran's psychiatric symptoms only affected his capacity for adjustment to a mild degree.  The Veteran's advanced age and his physical problems appeared to be the primary source of any reduced capacity for adjustment.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 65.  The examiner concluded that the Veteran's PTSD symptoms were transient and mild. 

An April 2009 letter by R.C., a doctor of osteopathic medicine, states that the doctor felt that the Veteran should not appear for an "upcoming review panel."  The Board assumes that this was in reference to a hearing which the Veteran had initially requested a VA examination.  Doctor R.C. stated that the Veteran had significant stress and anxiety issues which he had observed.  He noted that it had been recommended by a psychiatrist that the Veteran avoid stressful situations given his multiple physical and emotional health issues.  Doctor R.C. was concerned that the Veteran would suffer from a "complete mental breakdown" or suffer another heart attack due to a weakened heart from a heart attack he suffered in 2005.  The Board notes that the psychiatrist referred to in this letter has not been identified. 

In carefully reviewing the evidence of record, the Board concludes that the criteria for a rating in excess of 10 percent for the Veteran's PTSD have not been met.  Specifically, the Board finds the June 2007 VA psychiatric examination to be highly probative as it reflects a thorough clinical assessment of the Veteran based on a comprehensive examination of him and review of his pertinent medical, occupational, and psychosocial history as reflected in the claims file and as related by him at the examination.  The examiner, a doctor of psychology, found that the Veteran's PTSD symptoms were only transient and mild in nature.  The assigned GAF score of 65, which denotes mild symptoms or mild functional impairment, is consistent with this finding.  See DSM-IV.  The examiner noted that the Veteran had close and loving relationships with his wife and children and observed that the primary source of any functional impairment was the Veteran's age and physical limitations.  Moreover, the examiner found no abnormalities with regard to the Veteran's dress and grooming, speech, thought, concentration, memory, or judgment.  The Veteran's affect was also not found to be abnormal, but rather was consistent with his somewhat irritable mood.  As discussed above, a 10 percent rating is assigned when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  C.F.R. § 4.130, DC 9411.  Here, there is no evidence that the Veteran has any meaningful occupational or social impairment due to his PTSD symptoms.  Rather, the examiner found them to be mild and transient.  Accordingly, the Board finds that the Veteran's PTSD most closely approximates the criteria for a 10 percent rating.  See id.
 
The Board finds that the preponderance of the evidence weighs against assignment of a 30 percent or higher rating for PTSD.  While the Veteran was noted to have some irritability and sleep impairment at the June 2007 VA examination, the examiner concluded that the Veteran's overall disability picture was mild and transient in nature and that any functional impairment was primarily due to the Veteran's age and physical limitations.  Accordingly, as the Veteran has not been shown to have meaningful occupational or social impairment due to his PTSD or symptoms equivalent in nature to those associated with a 30 percent or higher rating, the Board finds that the criteria for a higher rating are not met. 

The Board has considered the April 2009 letter by Dr. R.C. recommending that the Veteran not appear before a hearing due to his fragile physical and emotional state.  However, the Board notes that Dr. R.C. has not been shown to have a background in mental health and there is no indication that this letter is grounded in a clinical assessment of the Veteran with regard to his psychiatric functioning.  Rather, the primary purpose of this letter seems to be to lend support to the Veteran's wish not to testify or appear at another VA examination.  Moreover, a main concern expressed in this letter is the Veteran's weakened heart due to a recent heart attack.  While it may be advisable that the Veteran avoid stressful situations due to a weakened heart, this alone does not indicate that the Veteran's PTSD, in itself, prevents him from exposure to stressful situations.  The Board gives much more weight to the findings in the June 2007 VA psychiatric examination than the April 2009 letter, as the former are based on a careful examination and clinical assessment of the Veteran by a doctor of mental health.  Moreover, there is no indication outside this letter that the Veteran's PTSD significantly worsened in the less than two years that elapsed between the June 2007 VA examination and the date of this letter.  In this regard, as previously discussed, the Veteran is unable or unwilling to appear before another VA examination to make such an assessment.  

The Board has considered the Veteran's contention that his PTSD is more disabling than contemplated by the current evaluation of 10 percent.  However, while the Veteran is competent and credible with regard to his subjective complaints, his contention is outweighed by the competent and credible medical evidence evaluating the true severity of his PTSD as reflected in the June 2007 VA examination report.  In this regard, the Board finds that the VA doctor of psychology has the expertise necessary to perform an accurate clinical assessment as to the degree of impairment associated with the Veteran's PTSD.  The clinical assessment of an objective medical professional has more probative value and carries more weight than the assertions of a lay person without such a medical background.  For these reasons, greater evidentiary weight is placed on the findings in the VA examination report than the Veteran's lay statements.

As discussed above, there is no evidence showing that the Veteran is entitled to a rating in excess of 10 percent at any point since his claim for service connection.  Thus, staged ratings are not appropriate for the relevant time frame.  See Fenderson, 12 Vet. App. at 126. 

The Board has considered whether to the address the issue of a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2011).  In Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), the Court held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the issue of whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Here, the Veteran has not stated and the evidence of record does not otherwise suggest that he is prevented from engaging in substantially gainful employment due to his PTSD alone, without regard to other factors such as his age and physical condition.  Rather, the evidence shows that he has been retired since 1984, and this retirement has not been attributed to mental health problems.  Thus, the Board finds that the issue of entitlement to TDIU has not been raised.  See id.

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2011); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114 (2008); see also 38 C.F.R. § 4.1.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

Here, the Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected PTSD is contemplated and reasonably described by the rating criteria, as shown in the above discussion.  See id.  In this regard, the Veteran does not have symptoms or functional impairment associated with PTSD that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Rather, as discussed above, the General Rating Formula accounts for such symptoms as irritability and sleep impairment and their effects on occupational and social impairment.  Indeed, even when a particular symptom is not specifically mentioned in the General Rating Formula, it may still be evaluated under the schedular criteria based on its equivalence in kind or severity to those symptoms explicitly set forth therein.  Accordingly, the Board finds that there is no evidence indicating that the Veteran' PTSD presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Furthermore, there is no evidence that the Veteran's PTSD has resulted in marked interference with employment or any periods of hospitalization.  Therefore referral for extraschedular consideration is not warranted.  See id.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating in excess of 10 percent for PTSD is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2010); Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for a disability of the back (diagnosed as arthritis and disc disease of the lumbosacral spine) is granted. 

Entitlement to an initial rating in excess of 10 percent for PTSD is denied. 


REMAND

The claim of entitlement to service connection for a heart disorder, to include as secondary to the Veteran's PTSD, must be remanded for further development.

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

Here, the Veteran argues, in relevant part, that his service-connected PTSD caused or aggravated his heart disorder.  The Board notes in this regard that the Veteran suffered a heart attack in December 2005 and has been diagnosed with coronary artery disease and angina pectoris.  In support of his claim, the Veteran submitted an article on PTSD by helpguide.org indicating that there may be an association between PTSD and heart trouble.  VA's National Center for PTSD has also recognized that some studies suggest an association between PTSD and cardiovascular disorders.  See http://www.ptsd.va.gov/professional/pages/ptsd-physical-health.asp.  The claims file shows that the RO requested a VA medical opinion as to whether the Veteran's PTSD caused or aggravated his heart disorder.  However, one was not provided.  It is not clear whether the opinion was conditioned at the time on the Veteran's appearing for an examination. 

On remand, a VA medical opinion should be obtained from a medical professional with appropriate expertise as to the likelihood that the Veteran's PTSD caused or aggravated a heart disorder.  The Veteran should not be scheduled for a VA examination in connection with this opinion.  Rather, it must be based on the evidence in the claims file. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. A VA medical opinion by a medical professional with appropriate expertise should be obtained as to the likelihood that the Veteran's PTSD caused or aggravated a heart disorder.  The Veteran should not be scheduled for an examination in connection with this opinion.  The entire claims file and a copy of this REMAND must be made available to the examiner.  The examiner must note in the opinion that the evidence in the claims file has been reviewed.  

After reviewing the claims file, the examiner should render an opinion as to whether it is as likely as not (i.e., to at least a 50:50 degree of probability) that the Veteran's PTSD caused or aggravated (i.e. permanently worsened) a heart disorder, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  The examiner must address both the issues of causation and aggravation by using the word "aggravate" or similar language. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a complete rationale.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board. 

2. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


